Citation Nr: 0513799	
Decision Date: 05/20/05    Archive Date: 06/01/05

DOCKET NO.  03-30 823	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska



THE ISSUES

1.	Evaluation of left knee chondromalacia patella, which is 
currently 10 percent disabling.  

2.	Evaluation of right knee chondromalacia patella, which is 
currently 10 percent disabling.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



WITNESS AT HEARING ON APPEAL

Veteran
ATTORNEY FOR THE BOARD

Christopher J. McEntee, Associate Counsel


INTRODUCTION

The veteran had active service from March 1975 to July 1978.                

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision dated in July 2002 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Anchorage, Alaska.   


FINDINGS OF FACT

1.	The objective medical evidence indicates that the 
veteran's left knee disorder is currently productive of 
osteomalacia.

2.	The objective medical evidence indicates that the 
veteran's right knee disorder is currently productive of 
osteomalacia.  

CONCLUSIONS OF LAW

1.	The schedular criteria for an evaluation in excess of 10 
percent for a left knee disorder have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.71a, Diagnostic 
Codes 5003, 5014, 5257, 5260, 5261 (2004); VAOPGCPREC 23-97 
and 9-98.  

2.	The schedular criteria for an evaluation in excess of 10 
percent for a right knee disorder have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.71a, Diagnostic 
Codes 5003, 5014, 5257, 5260, 5261 (2004); VAOPGCPREC 23-97 
and 9-98.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking evaluations in excess of 10 percent 
for her service-connected bilateral knee disorder.  In the 
interest of clarity, the Board will initially discuss whether 
the issues have been properly developed for appellate 
purposes.  The Board will then address the issues on appeal, 
providing relevant VA law and regulations, the relevant 
facts, and an analysis of its decision.

I.  Veterans Claims Assistance Act of 2000

The Board is generally required to address the Veterans 
Claims Assistance Act of 2000 (VCAA) that became law in 
November 2000.  The VCAA provides, among other things, that 
the VA shall make reasonable efforts to notify a claimant of 
the evidence necessary to substantiate a claim for benefits 
under laws administered by the VA.  The VCAA also requires 
the VA to assist a claimant in obtaining that evidence.  
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2004).  

In this case, VA's duties have been fulfilled to the extent 
possible.  First, VA must notify the veteran of evidence and 
information necessary to substantiate her claims and inform 
her whether she or VA bears the burden of producing or 
obtaining that information or evidence.  See 38 U.S.C.A. 
§ 5103A; Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
the present case, the veteran was informed of the evidence 
needed to substantiate her claims by means of a rating 
decision issued in July 2002, a Statement of the Case issued 
in July 2003, and a Supplemental Statement of the Case issued 
in November 2003, as well as December 2001 and November 2002 
letters by the RO.

In the rating decision, the veteran was informed of the basis 
for the denial of her claims and of the type of evidence that 
she needed to submit to prevail.  In the Statement of the 
Case and Supplemental Statement of the Case, the RO notified 
the veteran of all regulations pertinent to her claims, 
informed her of the reasons for the denials, and provided her 
with additional opportunity to present evidence and argument.  
In addition, the RO advised the veteran in its December 2001 
and November 2002 letters of the respective duties of the VA 
and of the veteran in obtaining that evidence.  The December 
2001 letter was provided to the veteran before the RO denied 
her claim in July 2002.  Pelegrini v. Principi, 17 Vet. 
App. 412 (2004) (holding that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable RO decision on a claim for VA 
benefits).  Therefore, the Board finds that the rating 
decision, the Statement of the Case, the Supplemental 
Statement of the Case, and the notification letter of 
December 2001 specifically satisfy the notice requirements of 
38 U.S.C.A. § 5103 of the new statute. 

The VA must also make reasonable efforts to assist the 
veteran in obtaining evidence necessary to substantiate the 
claims for benefits sought, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  38 U.S.C.A. § 5103A.  Here, the Board notes that 
there does not appear to be any outstanding medical records 
that are relevant to this appeal.  The veteran was also 
afforded a VA compensation and pension examination in 
February 2002, which the examiner expanded on in a June 2003 
addendum, which appears adequate for rating purposes.  
Accordingly, the Board finds that no further action is 
necessary to meet the requirements of the VCAA. 


II.  Discussion

The veteran claims that she is entitled to evaluations in 
excess of 10 percent for each of her service-connected knee 
disorders.  For the reasons set forth below, the Board 
disagrees.  



Relevant law and regulations

Increased disability ratings - in general

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4 (2004).  When a question arises as to which 
of two ratings applies under a particular diagnostic code, 
the higher evaluation is assigned if the disability more 
closely approximates the criteria for the higher rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3. 

Further, a disability rating may require re-evaluation in 
accordance with changes in a veteran's condition.  It is thus 
essential in determining the level of current impairment that 
the disability is considered in the context of the entire 
recorded history.  38 C.F.R. § 4.1.  Nevertheless, the 
present level of disability is of primary concern.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).

Except as otherwise provided in the rating schedule, all 
disabilities, including those arising from a single disease 
entity, are to be rated separately, unless the conditions 
constitute the same disability or the same manifestation.  
See Esteban v. Brown, 6 Vet. App. 259 (1994); see also 38 
C.F.R. § 4.14 (2004) [ the evaluation of the same disability 
under various diagnoses is to be avoided].  The critical 
inquiry in making such a determination is whether any of the 
symptomatology is duplicative or overlapping; the appellant 
is entitled to a combined rating where the symptomatology is 
distinct and separate.  Esteban, 6 Vet. App. at 262.

Rating musculoskeletal disabilities

The evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 38 C.F.R. 
§ 4.40 (2004) and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45 (2004).  See DeLuca v. Brown, 8 Vet. 
App. 202 (1995).

The basis of disability evaluations is the ability of the 
body as a whole to function under the ordinary conditions of 
daily life, including employment.  38 C.F.R. § 4.10 (2004).  
Disability of the musculoskeletal system is primarily the 
inability to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  38 C.F.R. § 4.40 (2004). Consideration is to be 
given to whether there is less movement than normal, more 
movement than normal, weakened movement, excess fatigability, 
incoordination, pain on movement, swelling, deformity or 
atrophy of disuse, instability of station, or interference 
with standing, sitting, or weight bearing.  38 C.F.R. § 4.45.

The schedular criteria

The veteran is currently rated 10 percent disabled under 
Codes 5014-5257 for her left knee disorder.  Under Code 5014, 
osteomalacia is rated under limitation of motion codes of the 
affected parts. 38 C.F.R. § 4.71a, Code 5014.  Codes 5260 and 
5261 pertain to limitation of motion of the knee.  

Diagnostic Code 5260 provides for limitation of the flexion 
of the leg.  Where flexion is limited to 60 degrees, a 0 
percent rating is provided; when flexion is limited to 45 
degrees, 10 percent is assigned; when flexion is limited to 
30 degrees, 20 percent is assigned; and when flexion is 
limited to 15 degrees, 30 percent is assigned.  38 C.F.R. § 
4.71a, Diagnostic Code 5260.  Limitation of extension of the 
leg is rated at 10 percent at 10 degrees; 20 percent at 15 
degrees; 30 percent at 20 degrees; 40 percent at 30 degrees, 
and 50 percent at 45 degrees.  38 C.F.R. § 4.71a, Diagnostic 
Code 5261.  See also 38 C.F.R. § 4.71, Plate II, which 
reflects that normal flexion and extension of a knee is from 
0 to 140 degrees.

Finally, under Diagnostic Code 5257, the schedular criteria 
call for a 10 percent disability rating for slight impairment 
of a knee, such as involving recurrent subluxation or lateral 
instability.  A 20 percent disability rating is warranted for 
moderate impairment, and a 30 percent disability rating is 
assigned for severe impairment.  38 C.F.R. § 4.71a, 
Diagnostic Code 5257.

Arthritis

VA's General Counsel has indicated that when a knee 
disability is rated under Diagnostic Code 5257 and there is 
also evidence of arthritis, then separate ratings under 
Diagnostic Code 5257 and Diagnostic Code 5003 are 
permissible.  See VAOPGCPREC 9-98 (August 14, 1998); 
VAOPGCPREC 23-97 (July 1, 1997). Where the medical evidence 
demonstrates at least a noncompensable rating assignment 
based on limitation of motion, a separate 10 percent rating 
for arthritis is warranted under either Diagnostic Code 5260 
or Diagnostic Code 5261.  Where the evidence does not reveal 
limitation of motion sufficient to satisfy the criteria for 
at least a noncompensable evaluation under those Code 
sections, a separate rating may nonetheless be assigned for 
arthritis under Diagnostic Code 5003 and 38 C.F.R. § 4.59 if 
range of motion is inhibited by pain.  VAOPGCPREC 9-98.  

Factual background

The RO first service-connected the veteran's bilateral knee 
disorder in September 1978.  In doing so, the RO relied on 
Diagnostic Codes 5099-5003.  The basis of the veteran's claim 
was pain in the knees.  

In an October 1997 radiological examination, the veteran's 
knees were found to be absent of evidence of degenerative 
joint disease.  The examiner found instead multiple 
osteocartilaginous loose bodies in the right knee, and a 
slight deformity of the proximal left fibula suggestive of a 
healed fracture (the evidence shows that the veteran 
fractured her right knee in 1994, approximately 16 years 
after separation from service).  In a May 1998 compensation 
and pension examination, the examiner found no swelling or 
effusion, no lateral laxity, and negative McMurray's and 
drawer's.  This examiner diagnosed the veteran with a history 
of bilateral chondromalacia patellae which was asymptomatic 
at that time.  

Following her claim for increased ratings in September 2001, 
the RO provided the veteran with another radiological exam 
that same month.  This examiner also found evidence of loose 
bodies and of a healed fracture, but no evidence of 
degenerative joint disease.    

In a February 2002 compensation and pension examination, the 
examiner noted the veteran's complaints of pain, limitation 
of motion, fatigability, and inability to run, use stairs, 
ride a bicycle for extended periods, and perform certain 
housework such as shoveling snow and mowing her lawn.  But 
the examiner found full passive-normal range of motion of 
both knees without crepitus, though there was pain in the 
right knee and joint line.  The examiner noted mild to 
moderate pain in the left knee.  The examiner also noted 
that, unassisted, the veteran achieved a deep knee bend to 
115 degrees.  This examiner diagnosed the veteran with old 
fracture, right tibia, with bone fragment in joint space with 
decreased and painful motion, and with bilateral 
chondromalacia patellae with decreased and painful motion.  

In a June 2003 examination, the examiner noted that both 
knees were stable with mild laxity.  The examiner stated that 
in his opinion the veteran's bilateral chondromalacia 
patellae would not preclude employment, nor would it support 
a diagnosis of "instability."  The examiner continued that 
MRI studies demonstrate that the anterior, posterior cruciate 
ligaments and collateral ligaments are intact.  
  
Analysis

The veteran is currently assigned a 10 percent rating for 
each knee pursuant to Diagnostic Codes 5014-5257.  The Board 
finds that the veteran is not entitled to a higher evaluation 
under either Diagnostic Code 5014 or 5257.  

To satisfy the criteria for a 10 percent rating under 
Diagnostic Code 5257, there must be evidence of slight 
recurrent subluxation or lateral instability.  Though the 
June 2003 report found evidence of "mild laxity", the Board 
finds that the evidence of record is clear that the veteran's 
knees do not manifest subluxation or instability.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5257.  A separate rating under Code 
5257 is therefore not warranted for either knee.  

Diagnostic Code 5014, concerning osteomalacia, provides that 
a rating should be based on the limitation of motion codes of 
the affected parts (even though the record in this matter 
fails to demonstrate that the veteran has arthritis in her 
knees).  See 38 C.F.R. § 4.71a, Diagnostic Code 5003.  

Under Code 5014, the Board must assess the veteran's 
entitlement under Diagnostic Codes 5260 and 5261.  See 38 
C.F.R. § 4.71a.  Range of motion of the knees is central to 
determining evaluations under Diagnostic Codes 5260 and 5261.  
See 38 C.F.R. § 4.71a.  During the course of this appeal, the 
veteran's bilateral knee range of motion has been reported to 
be full normal and 115 degrees in squatting position.  As 
Diagnostic Code 5260 contemplates a 0 percent disability 
where there is limitation of knee flexion to 60 degrees, a 
disability evaluation cannot be assigned under Diagnostic 
Code 5260.  See 38 C.F.R. § 4.71a.  As Diagnostic Code 5261 
contemplates a noncompensable disability evaluation with 
limitation of knee extension to 5 degrees, a disability 
evaluation cannot be assigned under Diagnostic Code 5261.  
See 38 C.F.R. § 4.71a.

The Board has also considered whether higher ratings for the 
veteran's knee disabilities are warranted on the basis of 
functional loss due to flare-ups of pain, fatigability, 
incoordination, pain on movement, and weakness, which results 
in additional disability beyond that reflected on range of 
motion measurements.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; 
DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  
In this context, the Board may not assign a higher evaluation 
under Code 5257 pursuant to 38 C.F.R. §§ 4.40, 4.45, as 
interpreted in DeLuca v. Brown, 8 Vet. App. 202 (1995), 
because Code 5257 is not predicated on loss of motion.  See 
Johnson v. Brown, 9 Vet. App. 7, 9 (1996).  The provisions of 
38 C.F.R. §§ 4.40, 4.45, as interpreted in DeLuca, supra., 
can be applied under Code 5014, however.  In this case the 
evidence shows the veteran's subjective complaints of pain.  
The clinical evidence, however, does not objectively support 
a higher rating based upon functional loss due to pain in 
view of the very limited clinical findings.  Although the 
February 2002 exam found objective evidence of mild to 
moderate pain in the right patella and joint line, and in the 
left knee, a September 2002 treatment note indicated that, 
with pain medication, the veteran's knee disorder improved 
"100%".  The veteran reinforced this note in her May 2004 
Board hearing, moreover.  Indeed, the currently assigned 10 
percent evaluation is consistent with the presence of pain on 
motion under Code 5014, even where the degree of limitation 
of motion is not separately compensable under Codes 5260 and 
5261.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5003 and 5014.   
   
In summation, the medical evidence of record demonstrates 
that the veteran's bilateral knee symptomatology does not 
warrant an increased rating beyond the already assigned 10 
percent per knee ratings under Diagnostic Code 5014.   

Finally, the evidence does not reflect that the veteran's 
bilateral knee disorder has caused marked interference with 
employment (i.e., beyond that already contemplated in the 
assigned evaluation), or necessitated any frequent periods of 
hospitalization, such that application of the regular 
schedular standards is rendered impracticable.  Hence the 
Board is not required to remand this matter to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1) for 
assignment of an extra-schedular evaluation.  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).


ORDER

Entitlement to an evaluation in excess of 10 percent for left 
knee chondromalacia patella is denied.  

Entitlement to an evaluation in excess of 10 percent for 
right knee chondromalacia patella is denied.  



	                        
____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


